Citation Nr: 1722580	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-49 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for syncope.  

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to March 1974.  

This matter comes to the Board of Veterans' Appeals (Board) from July 2015 and September 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In a September 2016 decision, the Board granted service connection for anxiety disorder, not otherwise specified.  The Board also denied service connection for a cervical spine disability and a neurologic disorder.  At that time, the Board also remanded the syncope claim for additional development.  

In a rating decision issued later in September 2016, the RO assigned an initial 30 percent rating for anxiety disorder NOS.  The Veteran appealed the initial rating assigned and the issue was certified on appeal in April 2017.  As such, the issue is reflected on the title page.  

The decision below addresses the syncope claim.  The anxiety disorder NOS is addressed in the remand section following the decision.  


FINDING OF FACT

A seizure disorder has not been diagnosed, and syncope is not manifested by at least 2 minor seizures over a 6 month period.  

CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for syncope have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8108, 8911 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

DC 8108 addresses narcolepsy, and is rated as petit mal epilepsy, which is found in DC 8911, and provides ratings under the general rating formula for minor seizures.  Under that formula, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy and a history of seizures.  A 20 percent rating is assigned for at least 2 minor seizures in the last 6 months.  A 40 percent rating is assigned for an average of 5 to 8 minor seizures weekly.  A 60 percent rating is assigned for 9 to 10 minor seizures weekly.  An 80 percent rating is assigned for more than 10 minor seizures weekly.  38 C.F.R. § 4.124a, DC 8911.  There are also ratings for major seizures.

Note 2 preceding the formula states that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head; or sudden jerking movements of the arms, trunk or head; or sudden loss of postural control.  Id.

Notes following the formula state that when continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  Id.  

Under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating, the seizures must be witnessed or verified at some time by a physician.  Regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures is to be ascertained under the ordinary conditions of life while not hospitalized.  

II.  Analysis

The Veteran seeks an initial rating in excess of 10 percent for syncope.  At the May 2016 Board hearing, he stated that associated symptoms include sweating and hyperventilation, as well as weakness resulting in falls approximately two or three times per month, and are more disabling than reflected in the 10 percent rating assigned.  

The July 2015 rating decision reflects that the RO assigned an initial 10 percent rating for syncope under DC 8108 based on analogy as syncope is not specifically listed as a standalone DC.  38 C.F.R. § 4.124a.  Syncope is "a temporary suspension of consciousness due to generalized cerebral ischemia."  It is also called fainting in laymen's terms.  See Dorland's Illustrated Medical Dictionary 1807 (30th ed. 2003).  Thus, as epilepsies involve various levels of interruptions or loss of consciousness, DCs 8108 and 8911 are appropriate for evaluating this disability.

An October 2014 VA examiner reported that the Veteran's reflexes and muscle strength were intact, bilaterally, and Romberg test was noted to be negative.  Although, decreased sensation on the right side of face was noted, no signs of syncope were reported.  In addition, and although the report of examination notes that the Veteran no longer climbed ladders or scaffolding for fear of having a syncopal episode, several years were noted to have elapsed since the last episode.  

An October 2016 VA examination was conducted pursuant to the Board's remand.  The report notes no confirmed diagnosis of either a seizure disorder or epilepsy, no witnessed seizure, and no required medication for symptoms.  No seizure activity was reported, including major, minor, petit mal or psychomotor seizures.  It was noted that the Veteran had a stroke in the previous year.  The impressions of magnetic resonance imaging (MRI) and computed tomography (CT) of the head were noted to be normal.  The examiner determined that syncope had no impact on the Veteran's ability to work.

In consideration of this evidence, a seizure disorder has not been diagnosed, and syncope is not manifested by at least 2 minor seizures over a 6 month period.  The Board notes that the 10 percent rating currently assigned contemplates loss of time due to exacerbations of syncope.  38 C.F.R. § 4.1.  A higher initial rating is not warranted as the evidence does not show the requisite frequency or severity necessary to warrant a 20 percent rating or higher.  

The Board notes that the September 2016 rating decision reflects that the initial 30 percent rating assigned for service-connected anxiety disorder NOS contemplates symptoms to include anxiety, panic attacks, and memory impairment.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  Thus, these types of symptoms are not evaluated for the syncope disability.

In reaching a determination, the Board has afforded the greatest probative value to the VA medical examinations.  The examiners reviewed the claims file and the rationales for the opinions were based upon objective evidence, reliable principles, and sound reasoning.  The examiners recorded the frequency of episodes related to syncope and the Board finds this documentation the most persuasive evidence was to the frequency of syncope and as to whether events equating to minor seizures have occurred.  This is evidence is more persuasive than recollections not reported to examiners.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, an initial rating in excess of 10 percent for syncope is not warranted.  


ORDER

An initial rating in excess of 10 percent for syncope is denied.  


REMAND

As noted in the introduction, the Veteran perfected an appeal with respect to an initial rating in excess of 30 percent for anxiety disorder NOS.  In his December 2016 VA FORM 9, the Veteran requested a videoconference Board hearing with respect to that issue.  The record indicates that the requested hearing has not yet been scheduled. 

A remand is therefore warranted so that the RO may schedule a videoconference Board hearing and provide the Veteran with notification of such at his current address.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

Accordingly, this issue is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing with respect to the issue of entitlement to an initial rating in excess of 30 percent for anxiety disorder NOS.  Ensure that notice of the hearing is sent to his current address.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


